Citation Nr: 0122107	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  01-05 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for onychomycosis of the feet, for purposes of accrued 
benefits.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

C. Schlosser, Counsel



INTRODUCTION

The veteran had active military service from October 1958 to 
April 1959.  The veteran died on July [redacted] 2000.  The 
appellant is the veteran's widow.

This matter comes before the Board of Appeals (Board) on 
appeal from a January 2001 rating decision in which the RO 
denied the appellant's claim of entitlement to an increased 
rating for onychomycosis of the feet, for purposes of accrued 
benefits.


REMAND

The Board notes that the veteran had a claim of entitlement 
to an increased rating for onychomycosis of the feet (rated 
30 percent disabling) pending at the time of his death in 
July 2000.  The claims folder contains a power of attorney 
executed by the veteran in favor of a private attorney, Sean 
Kendall, of Denver, Colorado, in June 1999.

As noted above, the veteran died on July [redacted] 2000.  The 
appellant's claim for accrued benefits was received at the RO 
in October 2000, with a cover letter attached from the 
veteran's attorney, Sean Kendall.  In this letter and in 
subsequent correspondence, Mr. Kendall indicated that he was 
acting on behalf of the appellant in her claim for accrued 
benefits.  In November 2000, VA Form 21-534 was submitted by 
the appellant which included a claim for accrued benefits.  
The claims folder does not contain a signed power of attorney 
between the appellant and Mr. Kendall.  Further, the RO did 
not send a copy of the January 2001 rating decision to Mr. 
Kendall as the appellant's representative of record.  Mr. 
Kendall submitted the appellant's notice of disagreement to 
the January 2001 rating decision and again indicated that he 
was the appellant's legal counsel.  The Board notes that the 
RO 


thereafter provided Mr. Kendall with a copy of the statement 
of the case which was issued in April 2001.

38 C.F.R. § 20.603 (2000) provides, in part, that an attorney 
may be designated as an appellant's representative through a 
properly executed VA Form 22a, "Appointment of 
Representative."  In lieu of a VA Form 22a, an attorney may 
state in writing on his or her letterhead that he or she is 
authorized to represent the appellant in order to have access 
to information in the appellant's file pertinent to the 
particular claim presented.  For an attorney to have complete 
access to all information in an individual's records, the 
attorney must provide a signed consent from the appellant 
which will be equivalent to an executed power of attorney.  
38 C.F.R. § 20.603.  The Board is of the opinion that it 
would be in the appellant's best interest for her 
representative to have access to all information in the two 
volume claims folder.

To further confuse the issue of representation, the 
certification of appeal (VA Form 8) completed at the RO 
before the case was sent to the Board for appellate 
consideration indicates that the appellant is represented by 
Paralyzed Veterans of America (PVA), a veteran's service 
organization.  There is no evidence of either a completed VA 
Form 22a or a signed consent from the appellant that Mr. 
Kendall has been retained as her attorney in this appeal.  
The Board is temporarily recognizing him as the appellant's 
representative, pending further clarification.

In the May 2001 letter to the appellant which advised her 
that her claim was to be forwarded to the Board, neither PVA 
nor Mr. Kendall were provided with a copy of the letter.  
Moreover, it does not appear that any representative has been 
provided with an opportunity to come to the RO to review the 
claims folder, and to provide a written argument on the 
appellant's behalf.



Based on the foregoing inconsistencies concerning the 
appellant's representation in this appeal, and to comply with 
the requirements set forth in 38 C.F.R. § 20.603, the case is 
REMANDED to the RO for the following action:

1.  The RO should contact the 
appellant and clarify her choice of 
representative.  If the appellant has 
engaged the services of Mr. Kendall, 
a copy of the completed power of 
attorney should be placed in the 
claims folder, or a consent to 
representation signed by the 
appellant as set forth in 38 C.F.R. 
§ 20.603 should be placed in the 
claims folder.  If the appellant has 
not enlisted the services of Mr. 
Kendall but wishes to be represented 
in her appeal by another individual 
or veteran's service organization, 
the RO should provide the appellant 
with VA Form 22a and a list of 
service organizations so that she may 
complete the form and designate a 
representative.

2.  Thereafter, the RO should invite 
any representative the appellant has 
designated, to come to the RO to 
review the claims folder and to 
submit argument on behalf of the 
appellant for association with the 
claims folder.

Thereafter, the case may be returned to the Board.  The 
purpose of this remand is to ensure due process of law.  The 
appellant need not do anything until she hears from the RO, 
but she has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for further development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2001) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

